Citation Nr: 1417040	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a separate disability rating for a neurologic abnormality associated with a service-connected lumbar spine disability, including peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987 and December 1988 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued a 40 percent evaluation for chronic thoracolumbar strain with scoliosis; and a February 2007 rating decision of the VA RO in Seattle, Washington, which denied service connection for a cervical spine disability.  The Veteran's claims are currently under the jurisdiction of the VA RO in Oakland, California. Hereinafter, the ROs referred to above may collectively be referred to as the "Agency of Original Jurisdiction" or AOJ.

In May 2011, the Veteran presented sworn testimony during a Travel Board hearing in Oakland, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2011, the Board denied an evaluation in excess of 40 percent for the Veteran's low back disability and remanded the issues of a separate compensable evaluation for any neurologic abnormalities due to the service-connected low back disability and service connection for a cervical spine disability to the Appeals Management Center (AMC) for further development.  These issues have subsequently been returned to the Board for adjudication.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected low back disorder is not manifested by separately ratable neurological manifestations, including peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

The criteria for a separate compensable rating for neurological impairment associated with the service-connected low back disability, including peripheral neuropathy of the lower extremities, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1 , 4.71a, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2006 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran most recently underwent a VA examination to identify any peripheral nerve abnormalities in October 2011.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any worsening in the Veteran's lower extremity complaints since the October 2011 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As noted above, this case was remanded to the AMC for additional evidentiary development including providing additional notice, obtaining any updated VA treatment records, and scheduling the Veteran for a VA peripheral nerves examination.  The AMC completed these tasks in September 2011 and October 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, with regard to the Veteran's personal hearing, the undersigned identified the issues on appeal and elicited information from the Veteran concerning his low back symptoms, including any claimed associated neurologic symptoms.  As such, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected low back disability has been assigned a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  Under the General Rating Formula, any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).  As noted above, the Veteran's lumbar spine evaluation has already been adjudicated by the Board.  The only remaining question before the Board is whether a separate compensable evaluation is warranted for any associated objective neurologic abnormality, including peripheral neuropathy of the lower extremities.

Under Diagnostic Code 8529, a 0 percent evaluation is assigned for mild or moderate incomplete paralysis of the external cutaneous nerve of the thigh.  A 10 percent evaluation is assigned for severe incomplete to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2013).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In this case, the Veteran was afforded a VA examination in October 2011 to determine the extent of any neurologic abnormalities associated with his service-connected low back disability.  The examiner found none.  Specifically, the only evidence of nerve damage of the lower extremities that the examiner found was mild incomplete paralysis of the external cutaneous nerve of the thigh.  All other nerves, including the sciatic nerve, were found to be normal on examination.  As noted above, mild incomplete paralysis of the external cutaneous nerve of the thigh does not warrant a compensable evaluation.  Without severe incomplete to complete paralysis of the external cutaneous nerve of the thigh or symptoms related to a different lower extremity nerve, such as the sciatic nerve, a separate compensable evaluation cannot be granted.

Further, the Board notes that EMG testing was negative for the lower extremities.  Although the examiner noted the Veteran's subjective complaints of pain and numbness in the lower extremities, these complaints have not been attributed to objective neurologic abnormalities.  Rather, the objective EMG testing showed no such abnormalities.  Without objective evidence of a compensable neurologic abnormality, a separate evaluation is not warranted.

The Board notes that the examiner also diagnosed the Veteran with cervical radiculopathy.  However, as the Veteran is not currently service connected for a cervical spine disability and the issue here is neurologic abnormalities associated with the service-connected lumbar spine disability, this diagnosis cannot be the basis for a separate compensable rating in the instant claim.

The Board has also reviewed the remaining medical and lay evidence and finds no basis for a separate compensable evaluation for objective neurologic abnormalities associated with the service-connected low back disability.  Although the medical and lay evidence notes the Veteran's subjective complaints of lower extremity symptoms, none of these subjective complaints are substantiated by objective findings, such as EMG testing.  As noted above, the October 2011 VA examiner obtained EMG testing and it was negative for lower extremity peripheral neuropathy.  

Accordingly, the Board finds that the claim of entitlement to a separate compensable disability rating for neurological impairment, including peripheral neuropathy of the lower extremities, associated with the service-connected low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a separate compensable rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record demonstrates that the rating criteria are adequate.  The discussion above thoroughly explains that the ratings assigned or upheld are appropriate and why higher ratings were not awarded.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's claimed neurologic impairment present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a separate disability rating for a neurologic abnormality associated with the service-connected lumbar spine disability, including peripheral neuropathy, is denied.


REMAND

The Veteran was afforded a VA examination to address his claimed cervical spine disability in October 2011.  The examiner diagnosed him with degenerative disc disease of the cervical spine and cervical radiculopathy.  He concluded that he was unable to provide a positive nexus opinion based on the Veteran's lack of specific recollection of an in-service neck injury.  However, the examiner failed to address the service treatment records showing complaints of neck pain in December 1988 and December 1989 and the December 1989 cervical spine x-ray showing accessory ossification of the center spinous process of T1.  As the examiner did not consider these injuries in forming his opinion, the Board finds that it is not sufficient to render a decision and the cervical spine claim must be remanded for an addendum opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the October 2011 VA examiner, if available, for an addendum opinion.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the December 1988 and December 1989 service treatment records showing complaints of neck pain.  This must be noted in the examination report.  If the examiner deems that a new VA psychiatric examination is necessary, efforts to conduct such examination shall be undertaken. 

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative disc disease of the cervical spine and cervical radiculopathy had its onset in service or is otherwise etiologically related to his active service.  The examiner should also address the Veteran's contentions of continuous neck pain since his service-connected low back injury.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for cervical spine disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


